                      Case 1:20-cv-04951-LGS Document 16 Filed 09/15/20 Page 1 of 1




                                                                601 Lexington Avenue
                                                                 New York, NY 10022
           Joseph Sanderson                                         United States
         To Call Writer Directly:                                                                                                   Facsimile:
            +1 212 446 4759                                          +1 212 446 4800                                             +1 212 446 4900
    joseph.sanderson@kirkland.com
                                                                     www.kirkland.com




                                                              September 15, 2020

           Via ECF

           Hon. Lorna G. Schofield, U.S.D.J.
           United States District Court, Southern District of New York
           Courtroom 1106
           40 Centre Street
           New York, New York 10007


                             Re:        Williams v. Urnex Brands, LLC,
                                        No. 20 Civ. 4951 (LGS)
                                        Notice of Settlement in Principle and
                                        Consent Letter Motion to Stay Deadlines

          Dear Judge Schofield:

                  We represent Defendant Urnex Brands, LLC (“Urnex”) in the above-captioned matter.
          We write to inform Your Honor that the parties have reached a settlement in principle.
          Accordinly, we respectfully request that this Court stay all deadlines in this matter so that the
          parties may finalize a definitive settlement agreement.

                                                                                    Respectfully submitted,


                                                                                    /s/ Joseph M. Sanderson

                                                                                    Joseph M. Sanderson

           cc:         All counsel of record, via ECF




Beijing   Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
